DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicant’s preliminary amendment dated 11 January 2019 is acknowledged. Claims 1-20 as amended are pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO2015/098543 A1 (“Yamato”).
	The citations to the aforementioned reference are to US 2016/0319647, which is a publication of the US national stage application of WO2015/098543 A1.
	As to claim 1, Yamato teaches a fine cellulose fiber composite having fine cellulose fibers with carboxy groups and modifying groups of EO/PO copolymer moieties bound by an amine at the carboxy group (abstract), having a carboxyl group content of 0.1 mmol/g or more (abstract). 
	While the recited range of aspect ratio of fiber aspect ratio is not exemplified, Yamato teaches an average aspect ratio in a preferable range of 10 or more or 1000 or less, which overlaps the recited range of 1 to 95. Yamato teaches that the aspect ratio is chosen to improve mechanical strength, while avoiding loss of mechanical strength due to lack of dispersibility (para. 0021). As such, it would be obvious to modify the aspect ratio of the composite, including within the recited range, to adjust the dispersibility and mechanical strength.
	As to claim 2, Yamato teaches bonding the copolymer via ionic bonding (para. 0083), and teaches that further groups may be bonded by amide bond (para. 0085), thus covalently.
	As to claim 3, Yamato teaches oxidizing natural cellulose to produce the fibers (para. 0051), a chemical treatment. Yamato teaches pulverizing (para. 0065), a mechanical treatment.

As to claim 5, Yamato teaches that further groups may be bonded by amide bond (para. 0085), thus covalently, in addition to ionically bonded amine groups (para. 0083), and therefore contemplates having at least two different kinds of organic groups. 
As to claim 6, Yamato teaches preferably 0.4 mmol/g (para. 0019).
As to claim 7, Yamato teaches a carboxyl group content of preferably 2 mmol/g or less (para. 0019).
As to claim 8, Yamato teaches a preferable fiber size (diameter) of 20 nm or less (para. 0017).
As to claim 9, Yamato teaches treating cellulose with hydrochloric acid, thus an acid hydrolysis treatment (para. 0317).
As to claim 10, Yamato teaches the modifying group compound may be a primary amine group (para. 0031) that is bound ionically (para. 0083).
As to claim 11, Yamato teaches an EO/PO copolymer (abstract), and also teaches binding a hydrocarbon group via amide group (para. 0085).
As to claim 12, Yamato teaches dispersing the fine cellulose fiber composite in resin (para. 0153).
As to claim 13, Yamato teaches the recited range of resin loading (para. 0173).
As to claim 14, Yamato teaches the recited amount of fiber composite (para. 0174).
As to claim 15, Yamato teaches the resin composition may include the recited components (para. 0191-0193).

As to claim 17, Yamato teaches curable resins may be thermosetting or photocuring (para. 0159).
As to claim 18, Yamato teaches the recited thermosetting resins (para. 0166).
As to claim 19, Yamato teaches a resin molded article prepared by extrusion molding, press molding, injection molding (para. 0197).
As to claim 20, Yamato teaches sheet molded articles in the recited thickness range (para. 0207).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KREGG T BROOKS whose telephone number is (313)446-4888.  The examiner can normally be reached on Monday to Friday 9 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KREGG T BROOKS/Primary Examiner, Art Unit 1764